DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 423 .  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 98-99, 102-103, and 107-108 are rejected under 35 U.S.C. 103 as being unpatentable over Savage (US 2016/0361533) in view of Kaib (US 2012/0158075).
Re. claim 98, Savage teaches an ergonomic and unobtrusive cardiac monitoring and treatment device for continuous wear (figure 13-14; paragraph 0039 – sensors for detection of arrhythmia [monitoring] and therapeutic shock [treatment]), comprising 
a sash configured to be worn over a shoulder of a patient, the sash encircling a thoracic region of the patient, extending from over a first shoulder of the patient across an anterior area of the thoracic region to an opposite lateral side of the thoracic region under a second shoulder of the patient adjacent to the axilla and further extending across a posterior area of the thoracic region from under the second shoulder to over the first shoulder (figure 14, sashes can incorporate all elements of the system; figure 14 displays a garment encircling the thoracic region from shoulder to shoulder and under each shoulder, as a sash would as shown in red below); 

    PNG
    media_image1.png
    423
    442
    media_image1.png
    Greyscale

a plurality of electrodes (figure 14, electrodes 1401) and associated circuitry disposed about the sash, the plurality of electrodes and associated circuitry comprising 

at least one pair of treatment electrodes coupled to a treatment delivery circuit and configured to deliver an electrotherapy to the patient, a first one of the at least one pair of treatment electrodes being configured to be located within the anterior area of the thoracic region and a second one of the at least one pair of treatment electrodes being configured to be located within the posterior area of the thoracic region of the patient (paragraph 0053 -  multi-pad vector electrode pads can be placed on the posterior region of the thoracic region, as labeled  in 1104D in figure 11, and anterior regions as shown in figure 11-14), the treatment delivery circuit being in communication with the at least one pair of treatment electrodes and configured to cause delivery of the electrotherapy to the patient (paragraph 0060; claims 17-18 – system utilizes a pulse generator to deliver shock therapy to the multi-vector patient contact interfaces [electrodes]). 
Savage does not teach the ECG acquisition circuit, the ingress-protected housed controller with a processor within the controller.  
Kaib teaches an ergonomic and unobtrusive cardiac monitoring and treatment device for continuous wear (abstract) comprising an ECG acquisition circuit in communication with the at least one pair of ECG sensing electrodes and configured to provide ECG information of the patient based on the sensed ECG signal (paragraph 0046 – signal acquisition circuitry is included in pod 130 to receive ECG signals from sensing electrodes); and 
a controller comprising an ingress-protected housing (paragraph 0014 – control unit housed in a waterproof case sealed to prevent ingress of water), and a processor disposed within the ingress-protected housing (paragraph 0049 – control unit includes processor), the processor configured to analyze the ECG information of the patient from the ECG acquisition circuit and detect one or more 
 Savage and Kaib are analogous within the field of wearable (garment) cardioverter defibrillators, and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the garment of Savage to incorporate the ECG acquisition unit, controller and processor of Kaib in order to provide therapeutic shock treatments to a patient suffering from a detected cardiac arrhythmia using sensed ECG signals. 

Re. claim 99, Savage further teaches wherein the sash is sized to fit the thoracic region (figures 11, 14, garment is sized to fit the thoracic region).

Re. claims 102-103, Savage further teaches wherein the at least one pair of ECG sensing/treatment electrodes is configured to be affixed to the sash (figure 12, 14, electrodes 1204 and 1401, which can be sensing electrodes as described in paragraph 0055, on the sash [described in paragraph 0057]). 

Re. claims 107-108, Kaib further teaches the system further comprising an accelerometer, and wherein the processor is further configured to determine at least one of movement of the patient or an orientation of the patient, wherein determining the orientation of the patient comprising determining at least one of whether the patient is upright, standing, sitting, lying down, or elevated (paragraph 0046 – circuitry on connection pod 130 includes a motion sensor or accelerometer to monitor patient activity).

Claims 100-101 and 104-106 are rejected under 35 U.S.C. 103 as being unpatentable over Savage (US 2016/0361533) in view of Kaib (US 2012/0158075) as applied to claims 98-99, 102-103, 107-108 above, and further in view of Kaib' (US 2017/0143977 A1).
Re. claim 100-101, the combined invention of Savage and Kaib teaches all of the elements of the claimed invention as stated above, but does not teach the sash sized to fit comprises determining dimensions of the thoracic region in an initial fitting, wherein sash proportions and dimensions are derived from a 3D scan of the thoracic region such that the sash is sized to fit proportions, dimensions, and shape of the thoracic region, and wherein at least a portion of the sash is 3D-printed to conform the sash to at least one of body proportions, body shape, body posture, and linear surface measurements of the thoracic region of the patient.
Kaib’ teaches an ergonomic and unobtrusive cardiac monitoring and treatment device for continuous wear (abstract), wherein sized to fit comprises determining dimensions of the thoracic region in an initial fitting, wherein sash proportions and dimensions are derived from a 3D scan of the thoracic region such that the sash is sized to fit proportions, dimensions, and shape of the thoracic region; and 
wherein at least a portion of the sash is 3D-printed to conform the sash to at least one of body proportions, body shape, body posture, and linear surface measurements of the thoracic region of the patient (paragraph 0136 – compressible outer housing of the garment is molded based on a 3D surface imaging technology with anatomical integrity [body shape], and fabricated using a 3D printer system).
Kaib’ and the previously combined invention are analogous within the field of wearable cardiac devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined invention to incorporate the 3D 

Re. claim 104, the combined invention of Savage and Kaib teaches all of the elements of the claimed invention as stated above, but does not teach the pair of ECG sensing electrodes comprises fabric ECG sensing electrodes disposed on the sash.
Kaib’ teaches an ergonomic and unobtrusive cardiac monitoring and treatment device for continuous wear (abstract) wherein the pair of ECG sensing electrodes comprises fabric ECG sensing electrodes disposed on the sash (paragraph 0124 – garment is made of layers of fabric including the ECG sensing electrodes 428 [paragraph 0196]).
Kaib’ and the previously combined invention are analogous within the field of wearable cardiac devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined invention to incorporate the fabric electrodes of Kaib’ in order to prevent an ingress of water to the garment and allow moisture vapor to be transferred away from the patient’s skin (paragraph 0123).

Re. claims 105-106, the combined invention of Savage and Kaib teaches all of the elements of the claimed invention as stated above, but does not teach one or more sensor ports for receiving one or more physiological sensors, wherein the one or more sensor ports are configured to receive at least one of a radio-frequency sensor, a bioimpedance sensor, or a photoplethysmography sensor.
Kaib’ teaches an ergonomic and unobtrusive cardiac monitoring and treatment device for continuous wear (abstract) comprising one or more sensor ports for receiving one or more physiological sensors (paragraph 0116, port 202 removably connects sensing devices), and wherein the one or more sensor ports are configured to receive at least one of a radio-frequency sensor, a bioimpedance sensor, or a photoplethysmography sensor (paragraph 0175 – RF circuitry includes a port to include an RF sensor).
Kaib’ and the previously combined invention are analogous within the field of wearable cardiac devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined invention to incorporate the sensors (RF sensor) and sensor ports of Kaib’ in order to transmit RF signals to tissue and detect fluid levels of a patient (paragraph 0041).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Medema (US 2017/0157416 A1) discloses a wearable cardioverter defibrillator with sensor ports within the garment, with ECG acquisition systems and therapy vernation circuitry upon detection of cardiac arrhythmia. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh-Khoa N. Dinh whose telephone number is (571)272-7041.  The examiner can normally be reached on Mon-Fri 7:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANH-KHOA N DINH/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792